                                                              Case 5:17-cv-03579-SVK Document 107 Filed 08/18/20 Page 1 of 6



                                                        1    DAVID M. McLAUGHLIN (SBN 131973)
                                                             JAMIE F. MARTINEZ (SBN 303927)
                                                        2    ROPERS MAJESKI PC
                                                             1001 Marshall Street, Suite 500
                                                        3    Redwood City, CA 94063-2052
                                                             Telephone:    (650) 364-8200
                                                        4    Facsimile:    (650) 780-1701
                                                             Email:        david.mclaughlin@ropers.com
                                                        5                  jamie.martinez@ropers.com

                                                        6    Attorneys for Defendants
                                                             HUDSON SKYPORT PLAZA, LLC, a Delaware
                                                        7    limited liability company, HUDSON SKYPORT
                                                             PLAZA LAND, LLC, a Delaware limited liability
                                                        8    company, HUDSON PACIFIC PROPERTIES, INC.,
                                                             a Maryland corporation
                                                        9
Ropers Majeski Kohn & Bentley




                                                             *Other counsel are listed after the caption
                                                       10
                                                                                         UNITED STATES DISTRICT COURT
                                                       11
                          A Professional Corporation




                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                       12
                                                                                                 SAN JOSE DIVISION
                                Redwood City




                                                       13

                                                       14
                                                             CRISTINA MENDOZA,                             CASE NO. 5:17-cv-03579-SVK
                                                       15
                                                                               Plaintiff,                  JOINT STATUS REPORT
                                                       16    v.
                                                             CITY OF SAN JOSE, PACIFIC GAS &
                                                       17    ELECTRIC COMPANY, a California
                                                             registered domestic stock corporation,
                                                       18    HUDSON SKYPORT PLAZA, LLC, a
                                                             Delaware limited liability company,
                                                       19    HUDON SKYPORT PLAZA LAND,
                                                             LLC, a Delaware limited liability company,
                                                       20    HUDSON PACIFIC PROPERTIES, INC.,
                                                             a Maryland corporation, SPIEKER
                                                       21    PROPERTIES LP, a California limited
                                                             partnership, EOP OPERATING LIMITED
                                                       22    PARTNERSHIP, LP, a Delaware limited
                                                             partnership, CA – SKYPORT I LIMITED
                                                       23    PARTNERSHIP, a Delaware limited
                                                             partnership, and DOES 1-100, Inclusive,
                                                       24
                                                                               Defendant.
                                                       25

                                                       26

                                                       27

                                                       28

                                                                                                                                   5:17-CV-03579-SVK

                                                            4814-1077-3448.1
                                                              Case 5:17-cv-03579-SVK Document 107 Filed 08/18/20 Page 2 of 6



                                                        1   Robert Kopelson, Esq. (SBN 83523)
                                                            Law Office of Robert B. Kopelson
                                                        2   75 E. Santa Clara Street, Suite 1180
                                                            San Jose, CA 95113
                                                        3   Telephone: (408) 293-4000
                                                            Facsimile: (408) 293-8369
                                                        4   Email: kopelaw@hotmail.com

                                                        5   Steven L. Derby, Esq. (SBN 148372)
                                                            Anthony E. Goldsmith, Esq. (SBN 125621)
                                                        6   Celia McGuinness, Esq. (SBN 159420)
                                                            DERBY McGUINNESS & GOLDSMITH LLP
                                                        7   200 Lakeside Drive, Suite A
                                                            Oakland, CA 94612
                                                        8   Telephone: (510) 987-8778
                                                            Facsimile: (510) 359-4419
                                                        9   Email: info@dmglawfirm.com
Ropers Majeski Kohn & Bentley




                                                       10   Attorneys for Plaintiff
                                                            CRISTINA MENDOZA
                                                       11
                          A Professional Corporation




                                                            DAVID J. GIBSON (SBN 272516)
                                                       12   dgibson@albblaw.com
                                Redwood City




                                                            DANTE R. TAYLOR (SBN 303391)
                                                       13   dtaylor@albblaw.com
                                                            ANDREWS LAGASSE BRANCH + BELL LLP
                                                       14   1 Sansome Street, 35th Floor
                                                            San Francisco, CA 94104
                                                       15   Telephone: (628) 222-5870
                                                            Facsimile: (628) 222-5872
                                                       16
                                                            Attorneys for Defendants
                                                       17   SKYPORT PLAZA OWNERS ASSOCIATION

                                                       18

                                                       19            Pursuant to this Court’s Order (Docket No. 106) the parties to the instant action wish to

                                                       20   inform the Court of the status of mediation:

                                                       21            A.        MEDIATOR SELECTION STATUS AND DISCOVERY TO BE

                                                       22   COMPLETED IN ADVANCE OF MEDIATION

                                                       23   Plaintiff’s Position on Mediators and Discovery

                                                       24   Plaintiff, along with other parties, has agreed to mediation before Mr. Michael Ornstil. Plaintiff’s

                                                       25   counsel has contacted Plaintiff to assure that she is available on the mediators open dates.

                                                       26   Plaintiff anticipates the following discovery prior to mediation:

                                                       27

                                                       28
                                                                                                                                           JOINT STATUS REPORT
                                                                                                             -2-                                5:17-CV-03579-SVK
                                                            4814-1077-3448.1
                                                              Case 5:17-cv-03579-SVK Document 107 Filed 08/18/20 Page 3 of 6



                                                        1       1. WRITTEN DISCOVERY.

                                                        2

                                                        3            (a) SKYPORT PLAZA OWNERS ASSOCIATION: Plaintiff is in discussions with

                                                        4                 counsel for Skyport Plaza Owners Association (“Association”) to determine the scope

                                                        5                 of written discovery required before mediation. Plaintiff has received documents in

                                                        6                 Initial Disclosures from the Association. If the Association can attest that these

                                                        7                 documents represent the entirety of documents in the Association’s possession and

                                                        8                 control regarding issues of liability, and the ownership, operation, control and

                                                        9                 maintenance of the area where Plaintiff was injured (and other area within the subject
Ropers Majeski Kohn & Bentley




                                                       10                 property), Plaintiff will only need to propound a limited number RFPDs as well as

                                                       11                 RFA’s and Interrogatories to the Association. Plaintiff intends to serve any written
                          A Professional Corporation




                                                       12                 discovery on the Association by September 10, 2020.
                                Redwood City




                                                       13

                                                       14            (b) HUDSON DEFENDANTS: Based on the prior discovery responses of the Hudson

                                                       15                 Defendants, Plaintiff may propound additional interrogatories and RFPDs as well as a

                                                       16                 set of RFA’s on issues of ownership and control of the subject property as well as

                                                       17                 Defendant’s affirmative defenses and the relationship between the Hudson Defendants

                                                       18                 and the Association. If Plaintiff deems additional written discovery is required with

                                                       19                 respect to the Hudson Defendants, she shall serve that discovery by September 10,

                                                       20                 2020 so as to allow for mediation to proceed per the current earliest dates available for

                                                       21                 Mr. Onstil.

                                                       22

                                                       23            (c) THIRD PARTY SUBPOENAS: Based on a review of documents received from the

                                                       24                 Association and comparison of those documents with responses from the Hudson

                                                       25                 Defendants, Plaintiff may issue subpoenas on third parties who performed

                                                       26                 maintenance and repair work at the subject property.

                                                       27

                                                       28
                                                                                                                                             JOINT STATUS REPORT
                                                                                                               -3-                                5:17-CV-03579-SVK
                                                            4814-1077-3448.1
                                                              Case 5:17-cv-03579-SVK Document 107 Filed 08/18/20 Page 4 of 6



                                                        1       2. DEPOSITIONS.

                                                        2            Plaintiff may schedule depositions of each defendant entity (other than PG&E) under

                                                        3            F.R.C.P. Rule 30(b)(6). Plaintiff will notice any 30(b)(6) depositions so that they are

                                                        4            concluded by the first week in October (assuming Defendants’ cooperation in discovery)

                                                        5            so as to be fully prepared for mediation.

                                                        6

                                                        7   Hudson Defendants Position on Mediators and Discovery

                                                        8            The Hudson Defendants’ counsel proposed Michael Ornstil for mediator. Counsel for

                                                        9   PG&E and Association and Plaintiff informed all counsel that Mr. Ornstil is acceptable. On
Ropers Majeski Kohn & Bentley




                                                       10   August 18, 2020, Hudson Defendants counsel provided the following available mediation dates

                                                       11   for himself and Mr. Ornstil: November 10-13, 17-18, and 30, 2020.
                          A Professional Corporation




                                                       12            The Hudson Defendants anticipate conducting the following discovery before the
                                Redwood City




                                                       13   mediation: written discovery to the Association, depositions of Plaintiff’s treating physicians,

                                                       14   and meeting and conferring with Plaintiff’s counsel regarding updating the Plaintiff’s damages.

                                                       15   Skyport Plaza Owners Association’s Position on Mediation and Discovery

                                                       16            On August 17, 2020, counsel for the Skyport Owners Association informed all counsel

                                                       17   that the Association accepts the Hudson Defendants’ proposal of Michael Ornstil as mediator.

                                                       18   Counsel for the Association will provide Mr. Ornstil’s mediation availability dates to the

                                                       19   Association and will meet and confer with all counsel to agree to a mediation date.

                                                       20   On August 18, 2020, Plaintiff provided the Association with the prior discovery between the

                                                       21   parties in this matter. Counsel for the Association will review this discovery to determine what

                                                       22   additional discovery it needs to conduct. The Association reserves its right to propound discovery

                                                       23   on all parties.

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28
                                                                                                                                            JOINT STATUS REPORT
                                                                                                             -4-                                 5:17-CV-03579-SVK
                                                            4814-1077-3448.1
                                                              Case 5:17-cv-03579-SVK Document 107 Filed 08/18/20 Page 5 of 6



                                                        1    Dated: August 18, 2020                 ROPERS MAJESKI PC

                                                        2

                                                        3                                           By:/s/ David M. McLaughlin
                                                                                                       DAVID M. McLAUGHLIN
                                                        4                                              JAMIE MARTINEZ
                                                                                                       Attorneys for Defendants
                                                        5                                              HUDSON SKYPORT PLAZA, LLC, a
                                                                                                       Delaware limited liability company,
                                                        6                                              HUDSON SKYPORT PLAZA LAND,
                                                                                                       LLC, a Delaware limited liability company,
                                                        7                                              HUDSON PACIFIC PROPERTIES, INC.,
                                                                                                       a Maryland corporation
                                                        8

                                                        9   Dated: August 18, 2020                 DERBY, McGUINNESS & GOLDSMITH,
Ropers Majeski Kohn & Bentley




                                                                                                   LLC
                                                       10

                                                       11                                          By: /s/ Anthony Goldsmith
                          A Professional Corporation




                                                                                                     ANTHONY GOLDSMITH, ESQ.
                                                       12                                            Attorneys for Plaintiff
                                Redwood City




                                                                                                     CHRISTINA MENDOZA
                                                       13
                                                            Dated: August 18, 2020                 ANDREWS LAGASSE BRANCH + BELL
                                                       14                                          LLP
                                                       15

                                                       16                                           By: /s/ Danté R. Taylor
                                                                                                       DAVID J. GIBSON
                                                       17                                              DANTÉ R. TAYLOR
                                                                                                       Attorneys for Defendant
                                                       18                                              SKYPORT PLAZA OWNERS
                                                       19                                              ASSOCIATION

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28
                                                                                                                            JOINT STATUS REPORT
                                                                                                 -5-                             5:17-CV-03579-SVK
                                                            4814-1077-3448.1
                                                              Case 5:17-cv-03579-SVK Document 107 Filed 08/18/20 Page 6 of 6



                                                        1                                       FILER’S ATTESTATION

                                                        2            Pursuant to Civil Local Rule 5-1, I hereby attest I, David M. McLaughlin, attorney with

                                                        3   Ropers Majeski PC, received the concurrences of Counsel in the filing of this document.

                                                        4
                                                                                                                  /s/ David M. McLaughlin
                                                        5                                                         DAVID M. McLAUGHLIN
                                                        6

                                                        7

                                                        8

                                                        9
Ropers Majeski Kohn & Bentley




                                                       10

                                                       11
                          A Professional Corporation




                                                       12
                                Redwood City




                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28
                                                                                                                                         JOINT STATUS REPORT
                                                                                                            -6-                               5:17-CV-03579-SVK
                                                            4814-1077-3448.1
